COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00253-CV


Eric Freeman and Eric Freeman &            §   From the 442nd District Court
Companies, Inc.
                                           §   of Denton County (15-05860-442)
v.
                                           §   May 3, 2018

Charles Willis                             §   Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s final judgment. The final judgment is modified

to provide that only Appellant Eric Freeman & Companies, Inc. is responsible for

the damages, attorney’s fees, costs, and interest ordered therein. It is ordered

that the judgment of the trial court is affirmed as modified.

      It is further ordered that Appellee Charles Willis shall pay all costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS




By /s/ Bill Meier
    Justice Bill Meier